P-er Curiam.

The evidence offered on the párt of the defendant ought to have been received, according to the principle which governed the case of Wiffin v. Roberts, (1 Esp. Cas. 261.,) and. which was adopted and sanctioned by this; court in Brown v. Mott, (7 Johns. Rep. 361.) This suit'is by the endorsee-against his immediate endorser. And in the case of Livingston v. Hastie & Patrick, (2 Caines’ Rep. 248.,) it is explicitly laid down, that the payee will be allowed, against the drawer, and the endorsee against his immediate endorser, to show what was the real consideration passing between them. If this suit was by the endorsee against the maker of the note, it would not-lie in his mouth to, say the plaintiff purchased it at a discount; but as the defendant was the immediate endorser of the plaintiff, the proof offered that the note was purchased for 90 dollars, under the face Of it,, should have been admitted. A Hew trial must, therefore, be granted, unless the plaintiff wilif pemit the 90 cjollais, and the interest which hag been vecovered fhcreon,